Hill, J.
The plaintiff, a widow, sought to recover damages on account of injuries to her minor son, alleging that the defendant corporation knowingly put him to work without her consent, in a different position from that in which, under the contract between her and the defendant, he was to be employed, and that he received the injuries as a consequence of such change of work. This issue was correctly presented to the jury, under the charge of the court, there being a conflict in the evidence, and the jury decided the issue in favor of the plaintiff. Held:
Where the father, or, in the case of the father’s death, the mother, hires a minor son to an employer to do certain work, and the employer, without such parent’s consent, puts the minor to a different and more dangerous employment, and the minor is injured in such employment, the employer is responsible to the parent for the consequent loss of the minor’s services. In such case the gravamen of the action is the alleged wrong of the defendant in putting the minor to work at the dangerous employment without the parent’s consent. Therefore contributory negligence of the minor is no defense to the action, and no issue as to the minor’s negligence is involved. Braswell v. Garfield Cotton Oil Mill Co., 7 Ga. App. 167 (66 S. E. 539); Hendrickson v. L. & N. R. Co., 137 Ky. 562 (126 S. W. 117), and note to this case in 30 L. R. A. (N. S.) 311. It is not necessary to rule upon the other assignments of error, the case being entirely controlled by the foregoing ruling.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Action for damages; from Newton superior court — Judge Hutcheson. July 23, 1920.
Rogers & Tuck, J. G. Knox, for plaintiff in error.
King & Johnson, contra.